Title: From Benjamin Franklin to Jean-Baptiste Luton Durival, 25 May 1781
From: Franklin, Benjamin
To: Durival, Jean-Baptiste Luton


Sir
Passy, May 25. 1781.
The Letter you did me the honour of writing to me the 22d. Instant, Informing me, of the Order M. Le Cte. De Vergennes has been so good as to send Mr. D’harvelay for the Payment of the four hundred and sixteen thousand Livres, gave me great Pleasure, and I beg you to accept my Thanks for your kind Attention, I shall take Care to furnish the Receipit or acknowledgement that is required; and am, with great and sincere Esteem, Sir, Your most obedient and most humble Servant.
M. Durival.
